Citation Nr: 1809418	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer.

2.  Entitlement to service connection for bilateral pes planus, claimed as a bilateral foot condition.

3.  Entitlement to service connection for lumbar spine myofascial syndrome, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for right knee degenerative joint disease (DJD), to include as secondary to the service-connected left knee disability.

6.  Entitlement to a disability rating in excess of 10 percent for hypertension.

7.  Entitlement to an initial compensable disability rating for hemorrhoids.

8.  Entitlement to an initial compensable disability rating for erectile dysfunction.
9.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disorder (GERD) prior to September 8, 2017, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the Veteran was granted service connection for GERD, evaluated as noncompensable effective April 26, 2010, the original date of claim.  In a January 2018 rating decision, the RO increased the Veteran's GERD disability to 10 percent, effective September 8, 2017.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).
The Board notes that on the Veteran's June 2014 VA Form 9, he specifically did not list the issue of entitlement to an initial compensable disability rating for laceration scar, right eyebrow.  Thus, that issue is not on appeal before the Board.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The issues of entitlement to service connection for bilateral pes planus, lumbar spine myofascial syndrome, right shoulder condition, right knee DJD, and increased ratings for hypertension, hemorrhoids, erectile dysfunction, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current gastric ulcer is related to an event or injury during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastric ulcer have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  Given the favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

In this case, the Veteran has asserted that his gastric ulcer is a result of active service.  In a September 2010 VA examination report, the Veteran noted that his now service-connected GERD had been bothering him since 1994, while on active duty.  He had an upper endoscopy in December 2006 which showed esophagitis and linear ulcers in the cardia of his stomach.  The examiners at the time thought that this was possibly due to trauma.  The VA examiner diagnosed the Veteran with gastric ulcer, resolved, and opined that it was as likely as not related to active duty.  The rationale was that it was evidence of hypersecretion, which was also a factor in the Veteran's service-connection GERD.  

However, the Board notes that in November 2011 and March 2017 rating decisions, the Veteran's claim for service connection for a gastric ulcer was denied.  The RO's rationales were that the medical evidence of record failed to show that this disability had a clinical diagnosis.  This opinion is directly contradicted by the September 2010 VA examination report, which not only diagnosed the Veteran with a gastric ulcer, resolved, but found that it was at least as likely as not etiologically related to the Veteran's active service.  The fact that the Veteran had no ulcer is a factor in what his disability should be rated, not that he should not be service connected in the first place.  The Board thus finds that it is at least as likely as not that the Veteran's gastric ulcer was initially incurred in service.  Accordingly, the criteria for service connection have been met, and the claim is granted.


ORDER

Entitlement to service connection for a gastric ulcer is granted.


REMAND

Concerning the claim for entitlement to service connection for bilateral pes planus, a September 2010 VA examination report noted that the Veteran was seen in 1972 for a right ankle sprain and in 1992 for a puncture wound to his left foot.  However, during that examination, and again in his June 2017 hearing, the Veteran reported that during service, his feet would occasionally bother him, but that he did not get treatment.  Post service, the Veteran sought treatment for pain in his feet in November 1998, only three years after leaving service.  A new VA examination is necessary to determine if the Veteran's current pes planus is related to his service.

Concerning the claim for entitlement to service connection for lumbar spine myofascial syndrome, in a September 2010 VA examination report, the Veteran noted that he first injured his back in 1987 or 1988.  During his June 2017 hearing, he repeated this.  The Veteran noted that at the time, he treated himself with pain medication.  Additionally, in July 1995, during active service, service treatment records note the Veteran's complained of low back pain.  This complaint was repeated on the Veteran's 1995 separation examination.  However, in opining that the Veteran's complaints in service were not related to his current lumbar spine myofascial syndrome, the September 2010 examiner seemed to disregard the Veteran's statements.  

Additionally, in a December 2015 foot examination, the examiner noted that the Veteran's low back pain was associated with his flat feet.  The Board determines that the Veteran's lumbar spine myofascial syndrome claim is inextricably intertwined with his pes planus claim.  A new VA examination is necessary to determine if the Veteran's lumbar spine myofascial syndrome is etiologically related to active service, or secondarily related to his pes planus.

Concerning the claim for entitlement to service connection for a right shoulder condition, the Board notes that the Veteran received treatment from the VA North Texas Health Care system from March 1995, during active service, to July 2010, for reported right shoulder pain.  However, the Veteran was never given a VA examination to determine what, if any, shoulder disability he had and whether it was etiologically related to active service.  A VA examination is necessary to determine if the Veteran's right shoulder condition is related to active service.

Concerning the claim for entitlement to service connection for right knee DJD, in a September 2010 VA examination report, the examiner noted that the Veteran was treated in August 1986 for a knot over his proximal tibia.  He was diagnosed with Osgood-Schlatter's disease.  While the VA examiner found that the Veteran's right knee DJD was not related to active service, in an August 2016 VA examination report for the left knee, the examiner noted that in April 2000, the Veteran's private physician wrote a letter connecting the Veteran's left knee problems with active service.  No opinion for the right knee was given.  Subsequently, in a July 2017 rating decision, the Veteran's was granted service connection for left knee DJD.  In light of this, the Board finds that a new VA examination is necessary to determine if the Veteran's right knee DJD is etiologically related to active service, or secondarily related to his now service-connected left knee DJD.

Concerning the claim for a disability rating in excess of 10 percent for hypertension, and initial disability claims for hemorrhoids and erectile dysfunction, the Board notes that the last time the Veteran had an examination to evaluate the severity of these conditions was in September 2010.  New VA examinations are necessary to determine the current nature, extent, and severity of the Veteran's service-connected hypertension, hemorrhoids, and erectile dysfunction.

Concerning the claim for a compensable disability rating for GERD prior to September 8, 2017, and in excess of 10 percent thereafter, a September 2010 VA examination report, the Veteran noted that he experienced diarrhea about once a month as a result of his GERD medication.  In a November 2017 VA examination report, the Veteran again complained of diarrhea related to his GERD medication.  The examiner never opined whether the Veteran's diarrhea was a result of his medication, and never reported how frequently the Veteran experienced diarrhea.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected GERD.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claims on appeal.

2. After the above has been completed, schedule the Veteran for VA medical examinations to determine the nature and etiology of any diagnosed conditions concerning his claims for bilateral pes planus, lumbar spine myofascial syndrome, right shoulder condition, and right knee DJD.  Prior to the examinations, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

For each diagnosed disability, an opinion must be provided that such disability is at least as likely as not (a 50 percent or greater probability) caused by or etiologically related to the Veteran's active service.  

For any diagnosed disability related to the Veteran's lumbar spine myofascial syndrome, an opinion must be provided that such disability is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's pes planus.  

For any diagnosed disability related to the Veteran's right knee DJD, an opinion must be provided that such disability is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected left knee disability.  

If there are any claimed disabilities for which a current diagnosis cannot be rendered, the examiner should so explain.  A complete rationale for each opinion must be provided.

3. The Veteran should be afforded a VA examination to evaluate the current nature, extent, and severity of his service-connected hypertension, hemorrhoids, erectile dysfunction, and GERD.  The claims folder should be made available to the examiner for review before the examination.  

All indicated tests and studies should be performed, in accordance with the pertinent Disability Benefits Questionnaires for these disabilities, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected disabilities, in accordance with the rating criteria.  

4. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


